Name: 85/344/EEC: Commission Decision of 28 June 1985 determining the world market price for peas and field beans
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-07-13

 Avis juridique important|31985D034485/344/EEC: Commission Decision of 28 June 1985 determining the world market price for peas and field beans Official Journal L 181 , 13/07/1985 P. 0047 - 0047*****COMMISSION DECISION of 28 June 1985 determining the world market price for peas and field beans (85/344/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (1), as last amended by Regulation (EEC) No 1734/84 (2), and in particular Article 2 (1) thereof, Whereas under Regulation (EEC) No 2036/82, the world market price for peas and field beans, as referred to in Article 3 (2) of Council Regulation (EEC) No 1431/82 (3), as last amended by Regulation (EEC) No 1032/84 (4), is to be determined on the basis of offers made on the world market, disregarding those which cannot be considered representative of actual market trends; whereas in cases where no offer can be used for determining the world market price, this price is determined from prices recorded on the markets of the principal exporting countries; whereas in cases where no offer price can be used for determining the world market price, this price is fixed at a level equal to the guide price for the products in question; Whereas under Commission Regulation (EEC) No 2049/82 (5), as amended by Regulation (EEC) No 574/83 (6), and under Regulation (EEC) No 2036/82 and Council Regulation (EEC) No 1033/84 (7), the average world market price should be established per 100 kilograms of products in bulk, delivered at Rotterdam, of sound quality; whereas, for the purpose of establishing this price, only the most favourable offers should be used relating to deliveries closest in distance, excluding those relating to products being transported by ship; Whereas for offers and prices which do not comply with the conditions laid down above, the necessary adjustments should be made, and in particular those referred to in Article 5 of Regulation (EEC) No 2049/82; Whereas the world market price may be amended during the intervening period if the factors taken into consideration at the time of its fixing undergo a significant change; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS DECISION: Article 1 The world market price referred to in Article 2 of Regulation (EEC) No 2036/82 shall be 27,07 ECU per 100 kilograms. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 June 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 219, 28. 7. 1982, p. 1. (2) OJ No L 164, 22. 6. 1984, p. 3. (3) OJ No L 162, 12. 6. 1982, p. 28. (4) OJ No L 107, 19. 4. 1984, p. 39. (5) OJ No L 219, 28. 7. 1982, p. 36. (6) OJ No L 69, 15. 3. 1983, p. 7. (7) OJ No L 107, 19. 4. 1984, p. 41.